Citation Nr: 1334677	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  60-12 345	)	DATE
	)
	)


THE ISSUE

Whether a November 14, 1960 decision by the Board of Veterans' Appeals that denied restoration of service connection for pes planus should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to higher initial ratings for service-connected bilateral pes planus and hammertoe deformities of the right and left feet; entitlement to a total disability rating based on individual unemployability (TDIU); and entitlement to an effective date earlier than January 16, 1997 for the grant of service connection for bilateral pes planus, are addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The moving party is a Veteran who served on active duty from June 1943 to September 1943.  This matter is before the Board of Veterans' Appeals (Board) on motion by the Veteran alleging CUE in the November 14, 1960 Board decision.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The correct facts, as they were known at the time of the November 14, 1960 Board decision denying restoration of service connection for the Veteran's pes planus were before the Board, the appropriate statutory or regulatory provisions extant at the time were correctly applied, and the decision does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board's November 14, 1960 decision, which denied restoration of service connection for pes planus, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.  Accordingly, no further discussion regarding the duty to notify and assist is required.

Clear and Unmistakable Error

Generally, a decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104.  However, a final Board decision may be revised or reversed on the grounds of clear and unmistakable error (CUE). 
38 U.S.C.A. § 7111(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

Examples of situations that are not CUE are: (1) changed diagnosis, a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision;  (2) duty to assist, VA's failure to fulfill the duty to assist; and (3) evaluation of evidence, a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

CUE is a very specific and rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.

The moving party seeks revision on the basis of CUE of a November 14, 1960 Board decision which denied restoration of service connection for pes planus.  The Veteran alleges that the November 1960 Board decision contains CUE because the Board misapplied the law and that there was no basis for the Board to conclude that pes planus clearly and unmistakably preexisted service.  As an initial matter, the Board finds the allegations of CUE made by the moving party in his motion are adequate to meet the threshold pleading requirements of 38 C.F.R. § 20.1404(b), and therefore dismissal of the motion is not warranted.  Rather, the Board will proceed to consider this motion on the merits.

Historically, service connection for bilateral pes planus was granted in a February 1944 rating decision.  The RO proposed to sever service connection for pes planus in August 1959.  The RO found that the February 1944 rating decision which granted service connection under the presumption of soundness at induction constituted clear and unmistakable error in that such presumption of soundness was rebutted by the evidence of record, namely, the Veteran's statements that the condition existed for several years before service and the degree of disability shown but fifty-seven days after entrance upon active duty.  The RO continued to find that subsequent to service, the Veteran continued to indicate that his condition pre-existed service; and that post-service examinations confirmed the fact that his disability was longstanding and did not materially interfere with his post-service adjustment which was on par with his pre-service adjustment.  

Pursuant to the law at the time, the proposed reduction was sent to the Director of Compensation and Pension Service for administrative review.  38 C.F.R. § 3.105(d) (1959).  By letter dated May 20, 1960, the Director of Compensation and Pension Service concurred with the proposal to sever service connection for pes planus.  

In June 1960, the Veteran was given notice of the proposed severance and provided sixty days to submit new evidence showing that pes planus did not exist prior to service or to apply for a personal hearing.  The Veteran provided a statement disagreeing with the severance, but did not provide additional evidence.  In July 1960, service connection for pes planus was severed.  The Veteran appealed to the Board, and was denied restoration of service connection in the November 1960 Board decision at issue.  When a determination of the RO is affirmed by the Board, such determination is subsumed by the Board's decision.  38 C.F.R. § 20.1104.  Accordingly, the RO's September 1958 decision that severed service connection for pes planus was subsumed by the Board's November 1960 decision.  

Regarding situations such as the present case, in which a moving party alleges CUE in a prior final decision severing VA compensation, the Court has acknowledged that initially, the obligation is upon VA to meet the "high burden" of demonstrating CUE in the original award of service connection or other benefit.  See Daniels v. Gober, 10 Vet. App. 474, 478-479 (1997).  Once, however, that severance becomes final, that same burden shifts to the moving party to establish that the severance was itself the product of CUE.  Id.

Under the law in effect at the time of the 1960 Board decision, an award of service connection could be severed upon the demonstration of clear and unmistakable error.  38 C.F.R. § 3.105(d)(1959).  The law provides that when severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons and submitted to Central Office for review without notice to the claimant or representative.  Id.  If the proposal is approved on review by Central Office, the claimant will be notified of the contemplated action and furnished detailed reasons therefore and will be given a reasonable period, not to exceed 60 days from the date on which notice is mailed to his last address of record, for the presentation of additional evidence.  Id.

Based on the applicable regulations extant at present, in order to sustain a claim of CUE at issue herein, the evidence of record at the time of the Board's November 1960 decision must demonstrate CUE.  See Damrel, 6 Vet. App. at 245.  

Similar to the laws in effect today, a Veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before enlistment and was not aggravated by such service.  38 U.S.C. § 2312 (1958).  A preexisting injury or disease was considered to have been aggravated by active military service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 2353 (1958).

In the November 1960 decision, the Board determined that severance of service connection for pes planus was proper, as the grant of service connection for pes planus was clearly and unmistakably erroneous.  

The evidence of record at the time of the Board's November 1960 decision, included the Veteran's examinations at enlistment and at entrance into active service which were normal as to his feet.  Service treatment records from August 1943 show the Veteran was treated for pes planus at Station Hospital at Camp Swift.  An undated service record contains the notation that the Veteran stated that his feet had been bothering him for about the past three years and had been bothering him on hikes and while standing.  Additional treatment records show that the disability existed prior to enlistment and did not originate in the line of duty.  A 1943 final summary of treatment shows that the Veteran had a history of painful feet for the past two years, with severe pain when standing or walking much.  He cannot do duty.  Service records show that on September 4, 1943, the Veteran was given a certificate of disability for discharge for severe bilateral pes planus, third degree, congenital, that existed prior to enlistment.  

Additionally, post-service, the Veteran underwent a March 1945 VA examination that noted the allegation by the Veteran that he began to have pain in his feet about 1942 while employed as a salesman.  It was further noted that the Veteran's foot pain was aggravated by service, and that during basic training he was forced to seek treatment at the hospital; prior to being given a certificate of disability for discharge.  The Veteran further stated that he had no medical or hospital care since separation from service.  On examination, bilateral pes planus, first degree with very slight eversion was diagnosed.  It was noted that the feet were not painful, there was no limp, no inner border bulging, no pes cavus, and no hallus valgus.  The Veteran was able to stand on his toes and squat on his toes without difficulty or pain.  The examiner noted there was no limitation of motion.  There was no edema, abnormal redness or spasm of the feet.  No abnormal callosities were noted.  There was very slight shift of weight bearing line medially.  There was moderate flattening of the longitudinal arches.  The Veteran stated that he can walk without pain but cannot stand without pain.  After one hour walking test there was no change to his condition.  X-rays of both legs revealed moderate flattening of the longitudinal arch bilaterally; a tendency to a hammertoe deformity of the third and fourth digits, bilaterally; no other abnormalities were demonstrated.  

The Veteran underwent a second VA examination in October 1946.  During this examination he again reported that the origin of his foot pain may have been about 1942 or 1941 when he would feel tired at times after playing ball.  Examination of the feet after walking 3/4 of an hour showed slight swelling of the right foot, no tenderness.  There was slight flaring of heel while standing; weight bearing line was inside the medial border of the big toe.  The left inner border was bulged and the left foot showed moderate redness after three hour walking test.  There was no swelling, no callosities on either foot, and the Veteran did not complain of pain in either foot after the walking test.  The examiner diagnosed weak foot bilaterally, between first and second degree.  

A third examination occurred in November 1951.  On examination, mild lowering of the transverse arches of both feet was reported.  There were no plantar callosities and there was mild bowing of the tendo-achilles.  Mild bulging of the inner borders of the feet was reported.  There was no pain on manipulation, and the Veteran rose easily on his toes.  No pronation was noted.  Symptomatic pes planus was diagnosed.  

Based on this record, the Board found that while there was no foot abnormality noted on examinations prior to service, the clinical record of foot and leg pains for several years before service and the pes planus and pronation noted after less than two months of service clearly and unmistakably established that the foot disability existed prior to service.  The decision continued that the evidence, including the initial post-service VA examination, clearly and unmistakably established that pes planus was not increased or aggravated by service.  The Board concluded that the grant of service connection for pes planus was clearly and unmistakably erroneous, that the severance of service connection was proper and that such service connection may not be restored.  

As to the Veteran's argument that the Board misapplied the law as to his claim, the Board finds that his argument boils down to a disagreement with how the Board evaluated the evidence, which is not CUE.  See 38 C.F.R. § 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (noting that an allegation of improperly weighing the evidence can never form the basis of CUE).  The Veteran claims that the Board misapplied the law and that there was no basis for the Board to conclude his pes planus clearly and unmistakably preexisted service.  However, this argument is not so much that the Board misapplied the law; but rather, it is that the Board weighed the evidence in a manner the Veteran disagrees with.  Here the Board found that the evidence of record, including the Veteran's own statements and allegations both during service and post-service, clearly and unmistakably established that his pes planus began years prior to service.  Additionally, the medical evidence of record showed the Veteran's pes planus was not aggravated by service, because his symptomatology after service was similar to his symptomatology prior to service - mainly that he experienced pain in his feet.  As stated above, a disagreement as to how the facts were weighed or evaluated is not a valid basis for CUE motion.  38 C.F.R. § 20.1403(d).  In essence the Veteran is asking for a reevaluation of the evidence, which is not a basis for CUE.  Id.

Moreover, at the time of the November 1960 decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Further, a medical member of the Board participated in the November 1960 decision and, as a signatory, the determination signified agreement that the medical and lay evidence was against the Veteran's claim for restoration of service connection.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).

In conclusion, for the reasons and bases expressed above, the Board finds that the November 14, 1960, decision of the Board did not contain CUE.  For the reasons stated above, the Board concludes that the November 1960 Board decision denying restoration of service connection for pes planus was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time, and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.  



ORDER

The motion to revise, on the basis of CUE, the Board's November 14, 1960, decision denying restoration of service connection for pes planus, is denied.



                       ____________________________________________
M. C. GRAHAM 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



